                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION

JESSE KENT, Individually and on Behalf of )         Civil No. 2:17-cv-00893-LA
All Others Similarly Situated, and Derivatively )   (Consolidated)
on Behalf of ROADRUNNER                         )
TRANSPORTATION SYSTEMS, INC.,                   )   DERIVATIVE ACTION
                                                )
                              Plaintiff,        )
                                                )
       vs.                                      )
                                                )
CURTIS W. STOELTING, et al.,                    )
                                                )
                              Defendants,
                                                )
       – and –                                  )
                                                )
ROADRUNNER TRANSPORTATION                       )
SYSTEMS, INC., a Delaware corporation,          )
                                                )
                      Nominal Defendant.        )
                                                )




                            ORDER APPROVING STIPULATION
                          REGARDING SETTLEMENT APPROVAL




4849-9814-6473.v1
         The Court having considered all papers filed and proceedings had herein, and otherwise

being fully informed in the premises and good cause appearing therefor, IT IS HEREBY

ORDERED, ADJUDGED AND DECREED that:

         (i)        the Stipulation of Settlement is hereby deemed modified to reflect that the

September 26 Order and Judgment meet the definitions of “District Court Approval Order” and

“Judgment” as provided for in the Stipulation of Settlement, and

         (ii)       all provisions of the Stipulation of Settlement that were contingent upon or were

otherwise affected by the entry of the Proposed Order and Judgment are operative based on the

entry of the September 26 Order and Judgment.

         IT IS SO ORDERED.

DATED: _10/9/19__________________                s/Lynn Adelman_____________________
                                                 THE HONORABLE LYNN S. ADELMAN
                                                 UNITED STATES DISTRICT JUDGE




                                                   -1-
4849-9814-6473.v1
